Case 2:21-cv-04682-RGK-JC Document 16 Filed 06/09/21 Page 1 of 2 Page ID #:729
                                                                    Case 2:21-cv-04682-RGK-JC Document 16 Filed 06/09/21 Page 2 of 2 Page ID #:730



                                                                                             CERTIFICATE OF SERVICE - CM/ECF
                                                                       1
                                                                                 I, LESLIE MAYTORENA, declare:
                                                                       2
                                                                                 I am employed in the County of Los Angeles, State of California. I am
                                                                       3
                                                                           over the age of 18 and not a party to this action. My business address is 100
                                                                       4
                                                                           Wilshire Boulevard, Suite 1300, Santa Monica, California 90401-1142, (310)
                                                                       5
                                                                           899-3300.
                                                                       6
                                                                                 On June 9, 2021, PLAINTIFF’S CERTIFICATION AND NOTICE
                                                                       7
                                                                           OF INTERESTED PARTIES on the interested parties in this action by
                                                                       8
                                                                           electronically filling the foregoing with the Clerk of the Court by using the
                                                                       9
                                                                           CM/ECF system. I certify that all participants in the case are registered CM/
                                                                      10
                                                                           ECF users and that service will be accomplished by the CM/ECF system.
                                                                      11
                   TELEPHONE 310-899-3300; FACSIMILE 310-399-7201




                                                                      12
                      100 WILSHIRE BOULEVARD, SUITE 1300




                                                                           Patrick M. Collins                           Brian A. White
MURPHY ROSEN LLP
                          SANTA MONICA, CA 90401-1142




                                                                      13   Patrick M. Otlewski                          KING & SPALDING LLP
                                                                           KING & SPALDING LLP                          1180 Peachtree St. NE, Suite 1600
                                                                      14   110 North Wacker, Suite 3800                 Atlanta, GA 30309
                                                                           Chicago, IL 60606                            bwhite@kslaw.com
                                                                      15   pcollins@kslaw.com
                                                                      16
                                                                           potlewski@kslaw.com

                                                                      17
                                                                           Joseph N. Akrotirianakis
                                                                           KING & SPALDING LLP
                                                                      18
                                                                           633 West Fifth Street, Suite 1600
                                                                           Los Angeles, CA 90071
                                                                      19
                                                                           jakro@kslaw.com

                                                                      20

                                                                      21

                                                                      22         Executed on June 9, 2021, at Santa Monica, California.
                                                                      23

                                                                      24

                                                                      25                                                    LESLIE MAYTORENA
                                                                      26
                                                                      27

                                                                      28
                                                                                                                 -41-                       PRINTED ON RECYCLED PAPER
                                                                                PLAINTIFF’S EX PARTE APPLICATION FOR TRO AND OSC RE PRELIMINARY INJUNCTION
